Citation Nr: 0420114	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-11 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disability, 
claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1967 to 
June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran's claim of entitlement to 
service connection for a skin disability as a result of 
exposure to herbicides.  The veteran subsequently perfected 
this appeal.

The claims folder contains a VA Form 21-22 dated in August 
1996 appointing the American Legion as the veteran's 
representative.  A subsequent VA Form 21-22 dated in June 
2002 appoints Disabled American Veterans (DAV) as the 
veteran's representative.  The American Legion submitted a 
Statement of Accredited Representative in June 2003 and has 
been copied on relevant correspondence.  Notwithstanding, the 
most recent power of attorney contained in the claims folder 
appoints DAV as the veteran's representative.  Consequently, 
the Board has listed his representative as such.  See 
38 C.F.R. §§ 20.601, 20.607 (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In April 2003, the veteran submitted a VA Form 9 indicating 
that he wanted a hearing before a member of the Board sitting 
at the RO.  In March 2004, the RO advised the veteran that 
the requested hearing was scheduled for June 9, 2004.  The 
claims folder contains correspondence dated in April 2004, 
wherein the veteran indicated that he would not be able to 
attend the scheduled hearing and requested a different 
hearing date.  On review, it does not appear that the veteran 
was rescheduled for another hearing.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded for the following action:

The veteran should be scheduled for a 
hearing before a member of the Board 
sitting at the RO.  If the veteran is 
agreeable, a videoconference may be 
scheduled in lieu of a travel board 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




